Exhibit 10.1

 

AMENDEDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT, dated as of September 14, 2018 (the “Agreement”), by and between
Iconix Brand Group, Inc., a Delaware corporation (the “Company”), and Peter
Cuneo (the “Executive”) to that certain Employment Agreement, dated as of June
15, 2018 (the “Employment Agreement”), by and between the Company and Executive.
Except as otherwise defined in this Amendment, capitalized terms in this
Amendment shall have the meanings ascribed to such terms in the Employment
Agreement.

 

WITNESSETH

 

WHEREAS, the Company desires to extend the term of employment of Executive, and
Executive desires to extend his term of employment by the Company, on an interim
basis, pursuant to the terms as provided herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Executive hereby agree as follows:

 

1.             Amendments. The Employment Agreement shall be amended as follows:

 

(a)Term. The reference to the date “September 15, 2018” under Section 3 of the
Employment Agreement shall be deleted and replaced with the date “December 31,
2018”.

 

(b)Compensation Upon Termination. Clause (1) under Section 5(a)(6)(c)(iv) of the
Employment Agreement shall be replaced in its entirety with the following
clause: “(1) continue to pay the Executive’s Base Salary through the end of the
two-week period commencing on such date of termination as if such termination
had not occurred, in accordance with the Company’s payroll practices and
policies then in effect”.

 

2.             Miscellaneous.

 

(a)Except as amended pursuant to Section 1 of this Amendment, the terms and
conditions of the Employment Agreement shall remain in full force and effect.

 

(b)This Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one and the same amendatory instrument and any
of the parties hereto may execute this Amendment by signing any such
counterpart. This Amendment and the rights and obligations of the parties
hereunder (including any claims sounding in contract law or tort law arising out
of the subject matter hereof and any determinations with respect to
post-judgment interest) shall be governed by, and shall be construed and
enforced in accordance with, the laws of the State of New York.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
14th day of September, 2018.



 

Iconix Brand Group, Inc.


 

  Executive                   By:   /s/ Mark Friedman   /s/ Peter Cuneo    

Mark Friedman

Chairperson, Compensation Committee

 

  Peter Cuneo  

 

 

 

 

 2 

